Citation Nr: 1624127	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for pulmonary sarcoidosis from August 22, 2004 to November 30, 2004.

2.  Entitlement to an initial evaluation in excess of 60 percent for pulmonary sarcoidosis from April 7, 2005 to November 17, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) due solely to service-connected pulmonary sarcoidosis prior to November 18, 2013.

4.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).

5.  Entitlement to a separate evaluation for ocular involvement as a result of service-connected pulmonary sarcoidosis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appeal was certified to the Board by the RO in Atlanta, Georgia.  The Veteran testified at a hearing at the Board's office in Washington, DC, before the undersigned Veterans Law Judge in May 2012.  A copy of the hearing transcript is of record.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS). There are also records in Virtual VA.  

The issue of an earlier effective date was raised by the Veteran's representative at the May 2012 hearing.  Essentially, the Veteran asserts that new and material evidence submitted in January 2006 should not have been interpreted as a request to reopen a claim, but rather, as a notice of disagreement to the January 2005 rating decision which evaluated her pulmonary sarcoidosis at 60 percent disabling and denied her claim for a TDIU.  In so arguing, the Veteran asserts the RO wrongly restricted the current appeal period to January 2006.  See Hearing Transcript P. 5. 
The issue of an earlier effective date, while not previously adjudicated by the RO, is moot.  Subsequent to the May 2012 hearing, the RO issued an October 2014 rating decision finding clear and unmistakable evidence that VA erroneously evaluated the Veteran's pulmonary sarcoidosis.  Utilizing the correct rating criteria for the first time, the RO reconsidered the claim and assigned a retroactive increase for pulmonary sarcoidosis (though not to the Veteran's satisfaction).  

The Veteran asserted in the June 2007 notice of disagreement that she is entitled to a total rating since 2004.  The first rating decision evaluating the Veteran's pulmonary sarcoidosis was issued in September 2004, and assigned an effective date of August 22, 2004.  Within one year, VA treatment records showed that home oxygen use was required and the rating was eventually increased to 100 percent effective December 1, 2004.  As the VA treatment record showing the use of oxygen was new and material evidence pertaining to the assigned rating, the original rating decision did not become final pursuant to 38 C.F.R. § 3.156(b).  In addition, because the AOJ later found the initial evaluation of the Veteran's pulmonary sarcoidosis to be clearly and unmistakably erroneous and found this to be a partial grant of the benefit on appeal, and the supplemental statement of the case addressed whether a higher rating was warranted prior to November 18, 2013, and noted that the evidence reviewed included the January 2005 rating decision (which was based on an October 2004 claim for an increased rating) and evidence contained therein, the matters before the Board are as listed on the title page.  The August 2014 SSOC and the October 2014 rating decision provided adequate notice to the Veteran that an increased rating prior to December 1, 2004 remained denied. 

While VA medical records were associated with the electronic record in February 2016, following the issuance of the supplemental statement of the case (SSOC) in August 2014, they are either duplicative of evidence already of record or are not relevant to the issues considered herein.  Accordingly, neither remand for another SSOC nor a waiver of RO consideration is required.

The issue of entitlement to a separate evaluation for ocular involvement as a result of service-connected pulmonary sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 22, 2004 to November 30, 2004, and April 7, 2005 to November 7, 2013, the Veteran's sarcoidosis did not manifest in cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or, FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; require outpatient oxygen therapy.

2.  From November 8, 2013 to November 17, 2013, the Veteran required outpatient oxygen therapy due to her pulmonary sarcoidosis. 

3.  The evidence is evenly balanced regarding whether the Veteran's service-connected pulmonary sarcoidosis alone prevented her from securing and following substantially gainful employment throughout the entire appeal period.

4.  In addition to pulmonary sarcoidosis, service connection was also in effect for residuals of total abdominal hysterectomy and bilateral salpingo-oophorectomy, and depression associated with pulmonary sarcoidosis, with a combined disability evaluation of 60 percent from June 18, 2007.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for pulmonary sarcoidosis have not been met from August 22, 2004 to November 30, 2004, and April 7, 2005 to November 7, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6846, 6600 (2015).

2.  The criteria for a 100 percent evaluation for pulmonary sarcoidosis have been met from November 8, 2013 to November 17, 2013.  38 U.S.C.A. §§ 1155, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6846, 6600.

3.  The criteria for a total disability evaluation based upon individual unemployability due solely to pulmonary sarcoidosis have been met from August 22, 2004.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19.

4.  The criteria for special monthly compensation at the housebound rate have been met from June 18, 2007.  38 U.S.C.A. § 1114(s); 38 C.F.R. §3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, in addition to how disability ratings are determined.

This case was remanded by the Board in August 2012 and October 2013 in order to comply with VA's duty to notify and assist the Veteran.  Following the remands, all relevant VA medical records have been secured.  Some, but not all, private medical records identified by the Veteran have been obtained.  The Veteran was notified in multiple letters that VA was attempting to secure additional private medical records relevant to her claim for an increased evaluation for sarcoidosis, and that VA required a consent form signed by the Veteran in order to obtain the private records.  See June 2014 correspondence letters.  The Veteran was further advised that failure to respond to the letters within 15 days would result in her claim being decided based only on the evidence VA already had in its possession.  The Veteran did not respond to the multiple requests for her to sign a consent form for the release of her private treatment records.  Reasonable efforts have been made to assist the Veteran in obtaining her records. 

The Veteran was provided with several VA examinations throughout the appeal period to evaluate her sarcoidosis.  The examinations are adequate as they involve a review of the Veteran's pertinent medical history, and each of the reports include a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the duty to assist has been satisfied as identified and available medical records were secured, to the extent possible, and adequate VA examinations were provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran's sarcoidosis is currently rated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846 from August 22, 2004 to November 30, 2004 and from April 7, 2005 to November 17, 2013.  Under DC 6846, a 60 percent disability rating is the second-highest rating available.  In order to obtain the maximum allowable 100 percent rating, there must be evidence of cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

Alternatively, sarcoidosis may be rated pursuant to DC 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, DC 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  DC 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  

Under DC 6600, a 60 percent disability rating is the second-highest rating available.  In order to obtain the maximum allowable 100 percent rating, the evidence must establish: FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

Turning to the evidence, a June 2004 health record from William Beaumont Army Medical Center indicates that a recent chest X-ray showed no evidence of acute cardiopulmonary disease.  The Veteran had perihilar prominence consistent with lymphadenopathy and the known diagnosis of sarcoidosis.  The Veteran's condition was unchanged since May 2004.  The Veteran was prescribed medication but was otherwise released without limitations.  The Veteran had no weight loss, night sweats, fever, cough, loss of appetite or hemoptysis. 

An October 2004 Northport VAMC report reveals the Veteran complained of shortness of breath.  No lung disease or pathology was evident and it was determined that her symptoms were highly unlikely secondary to pulmonary pathology.  She was advised to discontinue steroid use. 

A follow up October 2004 report reveals the Veteran continued to complain of shortness of breath.  She denied chest pains, palpitations, syncope or presnyncope.  She weighed 129.9 pounds.  Echo results were pending, though the Veteran denied symptoms that would suggest conductive system involvement.  

A follow up October 2004 report reveals the Veteran denied shortness of breath.  Her lungs were clear to auscultation bilaterally with no wheezes or rhonchi.  Her weight was 127 pounds.  Pulmonary function testing in October 2004 was normal.  It was specifically noted that FEV1/FVC, FRC, TLC, and diffusion capacity testing results were all normal.  

A December 1, 2004 respiratory consult performed at Northport VAMC reveals the Veteran's condition had worsened and that she qualified for home oxygen use.  This represents the earliest evidence of record during the appeal period that the Veteran required home oxygen use.  The same report notes there was no evidence of chronic bronchitis, chronic asthma, cor pulmonale or congestive heart failure. 

The Veteran was examined by an internist in Holbrook, New York in April 2005.  The report indicates the Veteran had portable oxygen at home that she uses it as needed.  However, on physical examination, her lungs were clear to auscultation and no significant findings were noted.  Her heart revealed regular rhythm with no murmur.  There was no indication the Veteran had cor pulmonale, congestive heart failure, fever, night sweats, or weight loss.  Pulmonary function testing findings were normal, revealing the following: FVC predicted 2.96 L, observed before bronchodilator 2.56 L; FEV1 predicted 2.49 L, observed before bronchodilator 2.11 L, per second.  The findings were "consistent with normal spirometry."  There is no indication the Veteran required home oxygen use due to her sarcoidosis.  

A VA home oxygen note of April 6, 2005 indicates that the Veteran was evaluated for home oxygen and did not qualify.  

The Veteran was treated at South Mississippi Primary Care in July 2005. The Veteran indicated she was no longer utilizing home oxygen and that she had to hand everything back before moving from New York.  Chest x-rays were performed which revealed unremarkable cardiac and mediastinal silhouettes.  Reticulonodular change in the right upper lobe and slight fullness in the right paratracheal region was noted.  Oxygen saturation on room air was obtained and revealed to be 98%.  On physical examination the Veteran's lungs were clear with no wheezes and she had a regular heart rhythm with no murmurs.  

An August 2005 report also from South Mississippi Primary Care indicates the Veteran was feeling slightly better, though she continued to experience shortness of breath.  She complained of hot flashes.  The report indicates she was scheduled for a home oxygen assessment.  

Also in August 2005, the Veteran was seen for a rheumatology consultation at Arthritis Associates. During the visit, the Veteran denied fever, chills, nausea, night sweats, anorexia, or other constitutional symptoms.  It was noted that while she had lost 30 pounds of weight, she more recently regained 20 pounds and had not experienced any further weight loss.  She had shortness of breath and intermittent chest pain.  

A follow up report dated September 2005 reveals the Veteran complained of ongoing shortness of breath and chest pain, essentially unchanged.  He weight was 125 pounds.  Her lungs were clear to auscultation bilaterally with good breath sounds, and her heart rhythm was regular without rubs, gallops, clicks, or murmurs.  

An October 2005 report from South Mississippi Primary Care indicates the Veteran had lung scarring and an obstructive component to her disease.  Her treatment consisted of medication only.  On examination, her lungs had a "few wheezes" with fairly good air exchange.  Her heart rhythm was regular with no murmurs.  There is no indication that the home oxygen assessment referenced in the August 2005 report was performed, or for that matter, that the Veteran required home oxygen.  

In June 2007, the Veteran was seen for a rheumatology consult at Jackson VAMC.  Her sarcoidosis was reportedly "moderately active."  

A July 2007 report from Jackson VAMC reveals oxygen saturation of greater than 92%.  The Veteran was able to take deep breaths.  Her weight was 127 pounds with no unintentional weight gain or loss of 5 pounds in one month.

In August 2007, the Veteran complained of feeling tired all day with shortness of breath on exertion after walking three-quarters of a mile, with occasional fever.  It was noted that her worsening condition likely was not due to her sarcoidosis, but instead, her rheumatological problem or side effect of medications.  Later in August 2007, during a rheumatological consult, it was noted that her sarcoid arthropathy with pulmonary involvement was moderately-to-severely active, and she was prescribed prednisone.  

In October 2007, the Veteran was provided with a VA examination.  The Veteran complained of hot flashes and night sweats.  Her lungs were clear to auscultation and percussion bilaterally, and her heart rate was regular without murmur.  The Veteran was on several medications.  There is no indication she used home oxygen.  

The Veteran was examined by VA in December 2007, at which time it was noted the she had recently had an increase in pulmonary infiltration which was treated with prednisone.  The Veteran complained of being chronically tired.  Her lungs were clear with normal respiratory mechanics.  She was diagnosed with sarcoid arthropathy by symptoms only without objective findings.  During the exam, the Veteran indicated she could not work and had difficulty doing housework.  

In January 2008, the Veteran was seen at Jackson VAMC complaining "bitterly" of joint pain, and her physician suspected fibromyalgia rather than sarcoid arthropathy involvement.  She was prescribed trazodone and flexeril.  In March 2008, her PCP acknowledged the history of sarcoidosis though no significant findings or abnormalities were noted.  She was taking medications and no reference is made to home oxygen.

In June 2010, pulmonary function testing was performed at Lung Care Specialists of Georgia.  The following was observed: FVC of 65 percent of predicted value before bronchodilator, and 77% after; 54 percent of predicted value before bronchodilator, and 45 percent after.  FEV-1/FVC 69 percent before bronchodilator and 49 percent after.  DLCO 65 percent of predicted value before bronchodilator.  

In November 2013, an echocardiogram was performed at the VAMC in Atlanta, Georgia.  Left and right ventricular systolic function was normal.  Ejection fraction was 55-60 percent.  Doppler findings did not suggest pulmonary hypertension.  No regional wall motion abnormalities were noted.  

The Veteran was provided with a VA examination on November 8, 2013, during which time it was noted the Veteran required home oxygen use.  She weighed 139 pounds.  A chest X-ray revealed expanded and clear lungs, and cardiomediastinal configuration within normal limits.  Her disease was "stable with treatment."  

The evidence described above represents a summary of the relevant findings in the medical reports that are of record.  As noted in the section above detailing VA's duty to notify and assist, some private medical treatment records are not available.  This is due to the Veteran's failure to complete the appropriate medical release forms.  As such, while some medical records may be missing, VA has complied with its duty to assist the Veteran in developing her claim, adjudication may proceed, and the Board will decide her case based only on the evidence available.  

The November 8, 2013 VA examination represents the earliest evidence since April 2005 that the Veteran required home oxygen use.  Thus, entitlement to a 100 percent evaluation for sarcoidosis is warranted from November 8, 2013 to November 18, 2013.  From November 18, 2013, the Veteran is already assigned a total schedular rating for pulmonary sarcoidosis.  Although the representative in March 2016 requested that she be scheduled for another examination to provide information on the most updated symptomatology, she is currently assigned a total evaluation and an examination for pulmonary sarcoidosis is therefore not necessary.  However, the Board has found that an examination for potential extra-pulmonary ocular involvement is warranted.  This matter is addressed in the remand below.   

An evaluation in excess of 60 percent is not warranted for either period of August 22, 2004 to November 30, 2004 or April 7, 2005 to November 7, 2013.  There is no competent evidence that the Veteran had cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment at any time during these periods.  While the medical records make references to subjective complaints of night sweats and weight loss, her recorded weight has been stable throughout the appeal period and, moreover, there is no diagnosis of progressive pulmonary disease accompanying these complaints.  

There also is no competent evidence at any time during the two relevant periods that the Veteran experienced: FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  

The Board recognizes that various medical reports during the appeal period indicate the Veteran has arthritis symptoms possibly secondary to her pulmonary sarcoidosis.  The RO denied service connection for arthritic problems in January 2005 and for sarcoid arthritis associated with pulmonary sarcoidosis in a July 2014 rating decision.  This decision was not appealed, and is final.  Thus, a separate evaluation for sarcoid arthritis is not warranted. 

The Board also notes that in the August 2014 statement of the case, and the October 2014 rating decision, the Veteran was advised that the November 2013 VA examination represents the earliest objective evidence showing she required home oxygen use for her symptoms for the period from April 2005 to November 2013.  The Veteran has not provided evidence in response indicating she required home oxygen use prior to November 8, 2013. 

The Board acknowledges the Veteran's subjective complaints and shortness of breath.  However, in determining the actual degree of disability, objective examinations and diagnostic testing is more probative of the severity of her sarcoidosis.  The objective evidence of record does not indicate her symptoms warrant a finding of 100 percent for her sarcoidosis, and as such, her subjective complaints do not serve as a basis for an evaluation in excess of 60 percent.  

Thus, an evaluation in excess of 60 percent for sarcoidosis from August 22, 2004 to November 30, 2004 and from April 7, 2005 to November 7, 2013 is denied.   The evidence preponderates against the Veteran's claim for an increased evaluation, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  On the other hand, as explained above, a 100 percent evaluation for sarcoidosis is warranted for the period from November 8, 2013 to November 18, 2013.  

Extraschedular rating

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The signs and symptoms of the pulmonary disability as discussed above are contemplated by the rating criteria. Thun, 22 Vet. App. at 115.  A rating in excess of 60 percent is provided for manifestations of this disability which are not shown by the evidence of record during the periods at issue. Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pulmonary disability during the periods on appeal. Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, the hysterectomy residuals and depression have not been shown to impact the disability picture of the pulmonary sarcoidosis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability picture that can be attributed only to the combined effect of multiple conditions.

TDIU

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran's pulmonary sarcoidosis has been evaluated at 60 percent or greater from August 22, 2004.  Therefore, she is eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).  The remaining inquiry is whether sufficient evidence exists that pulmonary sarcoidosis alone prevented her from obtaining and maintaining substantially gainful employment throughout the entire appeal period.

Due to her pulmonary sarcoidosis, which was incurred in active service, the Army placed the Veteran on temporary disability retirement in August 2004.  See June 2006 personnel record.  Eventually, she was found to be permanently unfit for duty and her status was changed to that of permanent disability retirement.  See June 2012 physical evaluation board proceedings.  

In June 2005, Social Security Administration (SSA) determined the Veteran's pulmonary sarcoidosis alone prevents her from engaging in substantial gainful activity since August 2004.  SSA took into account the Veteran's symptoms such as shortness of breath, chest pain, persistent cough, and overall diminished exertional capacity.  SSA also took into account the Veteran's work experience as a logistician in the Army (requiring standing and walking 8 hours or more a day), as well as her education (two years of college education).   While an October 2014 functional capacity assessment found she was able to perform light duty work, SSA ultimately determined the Veteran's pulmonary sarcoidosis prevents her from engaging in substantial gainful activity in light of her prior employment and educational history.  

While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  In this regard, the Board finds SSA's determination is evidence that must be considered on the question of whether the Veteran's sarcoidosis renders her unemployable. 

A review of the medical evidence reveals the Veteran experienced chest discomfort, wheezing, shortness of breath, and persistent fatigue throughout the appeal period.  See, e.g., June 2004 Health Record.  In 2005, her private physician, Dr. D.W., wrote that she suffers from chronic shortness of breath and chest pain, essentially unchanged.  In 2007, the Veteran had similar symptoms, and she indicated she was largely unable to participate in even normal family activities, such as light housework and cooking.  See December 2007 VA examination.  In November 2013, a VA examiner opined the Veteran's sarcoidosis alone renders her unemployable for either normal or sedentary work.  

The record does not contain a statement from a physician prior to November 2013 explicitly indicating the Veteran is unable to work due to pulmonary sarcoidosis.  VA examinations in November 2004, October 2007, and December 2007 did not address entitlement to a TDIU.  The only VA examiner who opines in this regard is the November 2013 examiner, who indicates the Veteran is not able to work solely due to her pulmonary sarcoidosis.  

In light of the Veteran's symptoms, her early discharge from the Army as a result of being placed on disability retirement, and SSA's determination that she is not able to work solely due to pulmonary sarcoidosis, the Board finds the evidence is at least in equipoise regarding whether pulmonary sarcoidosis prevents her from securing and maintaining gainful employment.  

In this respect, the evidence reveals the Veteran is fatigued very easily and she requires heavy steroid and inhaler use.  Prior to being placed on disability retirement, she worked as a logistician for almost twenty years.  See October 2004 SSA application.  Her position required her to walk or stand 8 hours or more per day and involved carrying heavy equipment such as guns and machinery on a daily basis, some weighing 100 pounds or more.  Id.  The evidence reveals she has not worked since being placed on disability retirement in August 2004, despite being provided special training in an attempt to provide alternative work.  Id.  

Based on this evidence, the Board finds it is at least as likely as not the Veteran's sarcoidosis is solely responsible for the Veteran's inability to secure or maintain gainful employment since being placed on disability retirement.  Resolving all reasonable doubt in her favor, the Board finds the Veteran is entitled to a TDIU from August 22, 2004.

Regarding the claim for special monthly compensation, such compensation is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As noted above, the Veteran is entitled to a TDIU solely due to her service-connected pulmonary sarcoidosis effective August 22, 2004.  For purposes of this section, a finding of a TDIU is the equivalent of a 100 percent evaluation.  In addition to pulmonary sarcoidosis, the Veteran has also been in receipt of a separate combined evaluation of 60 percent effective June 18, 2007 for residuals of total abdominal hysterectomy and bilateral salpingo-oophorectomy (rated at 50 percent), and depression associated with pulmonary sarcoidosis (rated at 30 percent).  

In light of the Board's decision awarding a TDIU solely due to pulmonary sarcoidosis effective August 22, 2004 (equivalent to a 100 percent disability evaluation), the Veteran is entitled to special monthly compensation payable at the housebound rate effective June 18, 2007, the date she began receiving a separate combined 60 percent disability evaluation for service-connected disabilities independent of her sarcoidosis rated at 100 percent.  

 
ORDER

Entitlement to an initial evaluation in excess of 60 percent for pulmonary sarcoidosis from August 22, 2004 to November 30, 2004 is denied.

Entitlement to an initial evaluation in excess of 60 percent for pulmonary sarcoidosis from April 7, 2005 to November 7, 2013 is denied.

Entitlement to an initial evaluation of 100 percent for pulmonary sarcoidosis from November 8, 2013 to November 17, 2013 is granted.

Entitlement to a total disability evaluation based upon individual unemployability due solely to service-connected pulmonary sarcoidosis is granted from August 22, 2004.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 18, 2007.


REMAND

The Veteran's pulmonary sarcoidosis is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under this diagnostic code, the Veteran may be entitled to a disability rating for residuals resulting in extra-pulmonary involvement under a specific body system involved.  

The record reveals the Veteran's sarcoidosis may result in some ocular involvement.  For example, the history taken by the November 2013 VA examiner reveals the Veteran experiences dry eyes and visual changes due to her sarcoidosis.  VA treatment records reveal she has been prescribed steroid eye drops.  See, e.g., August 2007 Jackson VAMC pulmonary clinic progress note.  An October 2004 and April and May 2005 notes from Northport VAMC indicates the Veteran was seen at the ophthalmology clinic, however the scanned reports from these visits have not been associated with the claims file.

On remand, the AOJ should request that the appellant identify any outstanding records pertaining to treatment of her eyes.  Any records identified by the Veteran not currently of record should be requested.  The AOJ should also request the scanned documents associated with the Veteran's visits to the Northport VAMC ophthalmology clinic in October 2004 and April and May 2005.  Finally, a VA examination of the Veteran's eyes should be scheduled, after which the AOJ should readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding medical records of treatment she has received for her eyes, and take all appropriate steps to request any relevant medical records not currently associated with the claims file.

2.  Associate with the record the scanned documents that are attached to Northport VAMC Ophthalmology Clinic records dated in October 2004 and April and May 2005.  Please note that the Board cannot access the scanned records and it is therefore necessary for the AOJ to obtain copies of the scanned records and then associate them with VBMS.  

3.  After completion of the above, schedule the Veteran for a VA eye examination to determine the nature, extent, and etiology of any eye condition.  After reviewing the claims file, the examiner must identify any current eye diagnosis and then determine whether it is at least as likely as not (a 50 percent or greater probability) that any eye condition present at any time since August 2004, is an extra-pulmonary manifestation of the Veteran's service-connected sarcoidosis.

The examiner's attention is directed to private medical evidence dated in December 2007 indicating a diagnosis of "sarcoidosis ou" and "episcleritis ou."  A VA examiner in November 2013 noted the Veteran's report that sarcoidosis has affected her eyes and that she sees an Ophthalmologist, but an eye examination was not performed.  

A complete rationale must be provided for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


